Citation Nr: 0938689	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  09-07 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, 
Illinois


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses for an ultrasound conducted in 
December 2008.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 decision issued by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Danville, Illinois, (a.k.a, the VA Illiana Health Care 
System) which denied the claim.  The claims file is in the 
jurisdiction of the Regional Office (RO) in Chicago, 
Illinois.  Both the Veteran's medical appeal file and his 
claims file are at the Board and should be kept together 
through the action taken below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.  It is noted that this appeal 
is from a VAMC; however, Travel Board hearings are conducted 
at ROs.  As such, the matter must be handled by the AMC/RO.  
If, however, the case goes to the VAMC, it should be sent to 
the RO for scheduling of the hearing.


REMAND

In his substantive appeal (VA Form 9), received in March 
2009, the Veteran indicated that he desired a Board hearing 
before a Veterans Law Judge sitting at the RO.  He has not 
withdrawn his request and such hearing has not been 
scheduled.  Therefore, a remand is necessary in order to 
afford the Veteran his requested Travel Board hearing.  
38 C.F.R. §§ 20.703, 20.704 (2008).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


